CONCURRING OPINION
TAYLOR, District Judge:
I concur in Judge Goldberg’s opinion in this ease. Plaintiff Strickland’s transportation service between Houston, Texas and New Orleans, Louisiana, and to and from Beaumont and Orange, Texas, has been in controversy and litigation since October 14, 1958. Strickland has participated in all proceedings and has been fully aware of the controversy in regard to its transportation authority under the Certificates granted to it by the Interstate Commerce Commission. Strickland was as well aware of the judgment of the District Court for the Southern District of Texas and the limitations set forth therein as was any other party to the litigation. It is true that there was no appeal from the Commission’s 1961 Order after remand by the District Court. However, Strickland made no attempt to take advantage of the authority granted by the Commission’s 1961 Order and Certificate issued thereunder until 1964 when Central asked for a modification of that Certificate. While Sims Motor Transport Lines, Inc. v. United States, D.C., 183 F.Supp. 113, was an investigation proceeding, some of the language used therein is pertinent here, as follows:
“ * * * [T]he orders plaintiff asks us to set aside take no rights from it, but merely interpret what rights it had from the beginning. It is apparent from the record that defendant Commission has not sought to diminish or modify, under the guise of interpretative action, or otherwise, [the District Court’s opinion] but has rather endeavored to provide a reasonable and fair construction of the same. Since we are here concerned with the review of an interpretation proceeding, neither Section 312(a), nor Watson Bros. Transportation Co. v. United States, D.C., 132 F.Supp. 905, are applicable.”
183 F.Supp. 113, at 117.
Paraphrasing further from that Opinion, there is no evidence in any of the basic proceedings which have been reviewed which could support a finding that when the various certificates or any of them were issued it was contemplated or intended that Strickland was being granted authority denied by the District Court for the Southern District of Texas.
It is my opinion that Section 212(a) is not applicable here.